UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10777 CENTRAL PACIFIC FINANCIAL CORP. (Exact name of registrant as specified in its charter) Hawaii 99-0212597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South King Street, Honolulu, Hawaii 96813 (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer £ Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of registrant’s common stock, par value $.01 per share, on May 1, 2008 was 28,709,274 shares. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information Item I. Financial Statements (Unaudited) Consolidated Balance Sheets March 31, 2008 and December 31, 2007 Consolidated Statements of Income Three months ended March 31, 2008 and 2007 Consolidated Statements of Cash Flows Three months ended March 31, 2008 and 2007 Notes to Consolidated Financial Statements Item 2. Management's Discussion and Analysis of Results of Operations and Financial Condition Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures Exhibit Index PART I.FINANCIAL INFORMATION Forward-Looking Statements This document may contain forward-looking statements concerning projections of revenues, income, earnings per share, capital expenditures, dividends, capital structure, or other financial items, concerning plans and objectives of management for future operations, concerning future economic performance, or concerning any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts, and may include the words “believes”, “plans”, “intends”, “expects”, “anticipates”, “forecasts” or words of similar meaning. While we believe that our forward-looking statements and the assumptions underlying them are reasonably based, such statements and assumptions are by their nature subject to risks and uncertainties, and thus could later prove to be inaccurate or incorrect. Accordingly, actual results could materially differ from projections for a variety of reasons, to include, but not limited to: the impact of local, national, and international economies and events (including natural disasters such as wildfires, tsunamis and earthquakes) on the Company’s business and operations and on tourism, the military, and other major industries operating within the Hawaii market and any other markets in which the Company does business; the impact of legislation affecting the banking industry; the impact of competitive products, services, pricing, and other competitive forces; movements in interest rates; loan delinquency rates and changes in asset quality; adverse conditions in the public debt market, the stock market or other capital markets, including any adverse changes inthe price of the Company's stock; and a general deterioration in economic conditions, including the continued slowing of the real estate market. For further information on factors that could cause actual results to materially differ from projections, please see the Company’s publicly available Securities and Exchange Commission filings, including the Company’s Form 10-K for the last fiscal year. The Company does not update any of its forward-looking statements. Item 1. Financial Statements CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (Dollars in thousands) 2008 2007 Assets Cash and due from banks $ 84,462 $ 79,088 Interest-bearing deposits in other banks 106 241 Federal funds sold - 2,800 Investment securities: Held to maturity, at amortized cost (fair value of $27,098 at March 31, 2008 and $46,077 at December 31, 2007) 26,915 46,124 Available for sale, at fair value 852,655 835,130 Total investment securities 879,570 881,254 Loans held for sale 97,743 37,572 Loans and leases 4,176,596 4,141,705 Less allowance for loan and lease losses 72,108 92,049 Net loans and leases 4,104,488 4,049,656 Premises and equipment, net 83,504 82,841 Accrued interest receivable 25,541 26,041 Investment in unconsolidated subsidiaries 16,471 17,404 Other real estate 2,000 - Goodwill 244,702 244,702 Core deposit premium 28,082 28,750 Mortgage servicing rights 11,536 11,222 Bank-owned life insurance 132,477 131,454 Federal Home Loan Bank stock 48,797 48,797 Other assets 40,558 38,564 Total assets $ 5,800,037 $ 5,680,386 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ 632,157 $ 665,034 Interest-bearing demand 457,742 461,175 Savings and money market 1,112,312 1,178,855 Time 1,577,810 1,697,655 Total deposits 3,780,021 4,002,719 Short-term borrowings 368,375 16,000 Long-term debt 915,514 916,019 Minority interest 13,098 13,104 Other liabilities 48,366 58,141 Total liabilities 5,125,374 5,005,983 Shareholders' equity: Preferred stock, no par value, authorized 1,000,000 shares, none issued - - Common stock, no par value, authorized 100,000,000 shares, issued and outstanding 28,707,985 shares at March 31, 2008 and 28,756,647 shares at December 31, 2007 402,844 403,304 Surplus 54,487 54,669 Retained earnings 216,755 222,644 Accumulated other comprehensive income (loss) 577 (6,214 ) Total shareholders' equity 674,663 674,403 Total liabilities and shareholders' equity $ 5,800,037 $ 5,680,386 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (Amounts in thousands, except per share data) 2008 2007 Interest income: Interest and fees on loans and leases $ 70,294 $ 76,166 Interest and dividends on investment securities: Taxable interest 9,271 8,712 Tax-exempt interest 1,389 1,363 Dividends 24 33 Interest on deposits in other banks 4 35 Interest on Federal funds sold and securitiespurchased under agreements to resell 21 10 Dividends on Federal Home Loan Bank stock 122 98 Total interest income 81,125 86,417 Interest expense: Interest on deposits: Demand 137 138 Savings and money market 3,785 6,284 Time 14,729 15,835 Interest on short-term borrowings 1,923 505 Interest on long-term debt 9,694 9,968 Total interest expense 30,268 32,730 Net interest income 50,857 53,687 Provision for loan and lease losses 34,272 2,600 Net interest income after provision for loan and lease losses 16,585 51,087 Other operating income: Service charges on deposit accounts 3,543 3,444 Other service charges and fees 3,415 3,357 Income from fiduciary activities 1,005 761 Equity in earnings of unconsolidated subsidiaries 283 257 Fees on foreign exchange 194 221 Loan placement fees 153 259 Gains on sales of loans 1,798 1,367 Income from bank-owned life insurance 1,870 1,031 Other 2,018 455 Total other operating income 14,279 11,152 Other operating expense: Salaries and employee benefits 17,364 16,406 Net occupancy 2,853 2,504 Equipment 1,395 1,230 Amortization of core deposit premium 668 685 Amortization of mortgage servicing rights 501 510 Communication expense 1,085 1,148 Legal and professional services 2,413 2,327 Computer software expense 863 799 Advertising expense 682 623 Foreclosed asset expense 2,590 - Other 1,046 4,244 Total other operating expense 31,460 30,476 Income (loss) before income taxes (596 ) 31,763 Income taxes (2,254 ) 11,628 Net income $ 1,658 $ 20,135 Per share data: Basic earnings per share $ 0.06 $ 0.66 Diluted earnings per share 0.06 0.65 Cash dividends declared 0.25 0.24 Shares used in computation: Basic shares 28,686 30,699 Diluted shares 28,801 30,988 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (Dollars in thousands) 2008 2007 Cash flows from operating activities: Net income $ 1,658 $ 20,135 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses 34,272 2,600 Depreciation and amortization 1,864 1,742 Amortization of intangible assets 1,169 1,195 Net amortization of investment securities 462 564 Share-based compensation 612 1,262 Deferred income tax expense 6,776 4,572 Net gain on sale of loans (1,798 ) (1,367 ) Proceeds from sales of loans held for sale 353,790 195,552 Originations of loans held for sale (352,083 ) (209,124 ) Tax benefits from share-based compensation (40 ) - Equity in earnings of unconsolidated subsidiaries (283 ) (257 ) Increase in cash surrender value of bank-owned life insurance (1,870 ) (1,026 ) Net change in other assets and liabilities (18,274 ) (6,304 ) Net cash provided byoperating activities 26,255 9,544 Cash flows from investing activities: Proceeds from maturities of and calls on investment securities held to maturity 19,187 12,386 Proceeds from maturities of and calls on investment securities available for sale 201,684 241,987 Purchases of investment securities available for sale (213,065 ) (221,038 ) Net loan originations (151,089 ) (62,605 ) Proceeds from bank-owned life insurance 843 - Purchases of premises and equipment (2,527 ) (1,417 ) Distributions from unconsolidated subsidiaries 620 527 Contributions to unconsolidated subsidiaries - (167 ) Net cash used in investing activities (144,347 ) (30,327 ) Cash flows from financing activities: Net increase (decrease) in deposits (222,698 ) 1,138 Proceeds from long-term debt 30,000 100,000 Repayments of long-term debt (30,365 ) (35,344 ) Net increase (decrease) in short-term borrowings 352,375 (54,269 ) Cash dividends paid (7,190 ) (7,380 ) Tax benefits from share-based compensation 40 - Repurchases of common stock (1,825 ) (1,972 ) Proceeds from issuance of common stock 194 95 Proceeds from stock option exercises - 984 Net cash provided by financing activities 120,531 3,252 Net increase (decrease) in cash and cash equivalents 2,439 (17,531 ) Cash and cash equivalents at beginning of period 82,129 135,648 Cash and cash equivalents at end of period $ 84,568 $ 118,117 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 31,190 $ 31,051 Income taxes 1,315 1,160 Cash received during the period for: Income taxes Supplemental disclosure of noncash investing and financing activities: Net change in common stock held by directors' deferred compensation plan $ 20 $ 11 Reclassification of loans to other real estate 2,000 - Transfer of loans to loans held for sale 60,080 - See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Central Pacific Financial Corp. (referred to herein as “the Company,” “we,” “us,” or “our”) have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. These interim condensed consolidated financial statements and notes should be read in conjunction with the Company’s consolidated financial statements and notes thereto filed on Form 10-K for the fiscal year ended December 31, 2007. In the opinion of management, all adjustments necessary for a fair presentation have been made and include all normal recurring adjustments.
